Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
Present office action is in response to application filed 04/26/2022. Claims 1, 16, 17, and 18 are amended. Claims 1-18 are currently pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to representative independent claim 1:
	Step 1: Statutory Category?
	Independent Claim 16 recites “A computer-implemented method of personalizing language learning to an individual user”. Independent Claim 16 falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Independent Claim 16/Revised 2019 Guidance Table below identifies in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations that are generic computer components:
Independent Claim 16
Revised 2019 Guidance
A computer-implemented method of personalizing language learning to an individual user, the method being implemented on a computer system that includes a data presenter, a receiver, a processor, and a database, wherein the data presenter includes at least an electronic display that displays the learning related data to the user in visual form, a speaker that outputs the learning related data to the user in audio form, or another hardware output device that presents the learning related data to the user, the electronic display, the speaker, or the other hardware output device being connected to the processor, wherein the receiver includes a keyboard, touch-board mechanism, mouse, speech recognition system, or another hardware user interface that is connected to the processor and receives input from the user as the response data, the method comprising:
Abstract idea: personalizing language learning to an individual user could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52. Also see Specification, ¶¶ 91, 146-17, 151, 289, 290-293.
A method is a process, which is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”).

Displaying data, outputting data and receiving data are insignificant extra-solution activities (i.e., data presentation and data gathering). 2019 Memorandum, at 55 n.31; see also MPEP § 2106.05(g).

The data presenter, receiver, processor, database, electronic display, speaker, another/other hardware output device, keyboard, touch-board mechanism, mouse, speech recognition system, and another hardware user interface are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.

[L1a]  generating and [L1b]  presenting, on the data presenter, learning related data to a user associated with a user ID
Abstract idea: generating learning related data to a user associated with a user ID could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52. Also see Specification, ¶¶ 91, 146-17, 151, 289, 290-293.
Presenting data is insignificant extra-solution activity (i.e., data presentation). 2019 Memorandum, at 55 n.31; see also
MPEP § 2106.05(g).
The data presenter is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[L2]  receiving, through the receiver, in response to said learning related data, response data from the user indicating a user's response to said learning related data




Receiving data is insignificant extra-solution activity (i.e., data gathering). 2019 Memorandum, at 55 n.31; see also
MPEP § 2106.05(g). 

The receiver is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[L3]  associating, using the processor, said learning related data to said response data and couple the response from the user to said learning related data
Abstract idea: associating…said learning related data to said response data and couple the response from the user to said learning related data could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52. Also see Specification, ¶¶ 91, 146-17, 151, 289, 290-293.
The processor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[L4a]  storing said learning related and said associated response data in the database, the database including a storage space associated to the user ID to [L4b] generate an individualized language knowledge database for the user
Storing data is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
Abstract idea: generate an individualized language knowledge database for the user could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52. Also see Specification, ¶¶ 91, 146-17, 151, 289, 290-293.
The database including a storage space is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[L5a]  wherein the method further comprises, using the processor: issuing true (t.sub.l) or false (f.sub.l) indicators indicating whether the response data matches the learning related data presented to the user, the true (t.sub.l) or false (f.sub.l) indicators subsequently being [L5b] associated to said learning related data and [L5c] stored at said storage space
Abstract idea: issuing true (t.sub.l) or false (f.sub.l) indicators could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52. Also see Specification, ¶¶ 91, 146-17, 151, 289, 290-293.
Abstract idea: associating data could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52. Also see Specification, ¶¶ 91, 146-17, 151, 289, 290-293.
Storing data is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
The data presenter and storage space are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[L6a]  monitoring said true (t.sub.l) indicators in said storage space and based thereon repetitively [L6b]  presenting learning related data having associated true (t.sub.l) indicator to the user with user-specific ascending memory spaced interval which is registered and associated to the learning related data until a pre-defined time interval limit has been reached, and based thereon select at least one task to be presented to the user by said data presenter the at least one task representing a category of exercises related to a particular language ability learnable through performance of the exercises; and 
Presenting information is insignificant extra-solution activity (i.e., data presentaiton). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
Abstract idea: monitoring said true (t.sub.l) indicators and select at least one task could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52. Also see Specification, ¶¶ 91, 146-17, 151, 289, 290-293.
The storage space is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[L7]  wherein a plurality of task specific exercises included within said at least one task, each of which includes at least one learning related data where said pre-defined interval has been reached, are presented to the user with task time ascending intervals between each task specific exercise in case user's reply to previous task specific exercises is correct or satisfactory.
Presenting information is insignificant extra-solution activity (i.e., data presentation). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).


	It is apparent that, other than reciting the additional non-abstract limitations noted in the Independent Claim 16/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human in the mind, and/or using pencil and paper. The mere nominal recitation of the data presenter, receiver, processor, database, electronic display, speaker, another/other hardware output device, keyboard, touch-board mechanism, mouse, speech recognition system, and another hardware user interface and automation of a manual process does not take the claim out of the mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 16/Revised 2019 Guidance Table above, recites the additional limitations of the data presenter, receiver, processor, database, electronic display, speaker, another/other hardware output device, keyboard, touch-board mechanism, mouse, speech recognition system, and another hardware user interface at a high level of generality. The Specification provides supporting exemplary, non-limiting descriptions of generic computer components, for example at: ¶ 14: speech recognition system for processing the pronunciation from the user so as to determine if the pronunciation is correct or not…; ¶ 49: the language learning system 100 is comprised in a regular computer device 106 (e.g. PC or laptop computer) comprising said output and input means 101, 102 and said processor 103. The database 104 may either be located at the computer device side 106, or it may be an external database 110 that hosts such data for thousands of users each being associated with storage space 111 with different user IDs. In this case the communication between the computer 106 and the database 110 occurs via a communication channel 108 which may be publicly or privately accessed network (wired or wireless) such as the Internet or a mobile network such as 3G. The processor (P) 103 may also be a remote processor comprised in an external computer or a server 112 that operates the external database 110…; ¶ 50: the language learning system 100 is comprised in a portable device 107 such as mobile phone, a tablet computer, and the like that is capable of communicating via said communication channel 108 to the storage space 111 in the external database 110. The processor may either be provided at the mobile device side, or at said external computer/server 112…; ¶ 56: the learning related data and the associated response data is stored in a database including a storage space associated to the user ID so as to generate an individualized language knowledge database for the user. As discussed in relation to FIG. 1, this database can be an external database that is operated by an external server, or be a local database comprised in e.g. a PC computer or a portable device….The lack of details about the data presenter, receiver, processor, database, electronic display, speaker, another/other hardware output device, keyboard, touch-board mechanism, mouse, speech recognition system, and another hardware user interface indicates that they are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). Because the claim omits matter disclosed to be essential to the invention in view of the “the task specific forgetting curves” limitation causing the claim to be rejected under 35 U.S.C. § 112(b) as indefinite, the end result of “monitoring said true (t.sub.l) indicators…and based thereon select at least one task to be presented to the user” in relation to “the task specific forgetting curves” can at best be reasonably characterized as merely constituting insignificant extra-solution activity. See 2019 Guidance at 55 (“The courts have also identified examples in which a judicial exception has not been integrated into a practical application, such as when “an additional element adds insignificant extra-solution activity to the judicial exception.” (citing Parker v. Flook, 437 U.S. 584, 590 (1978) (step of adjusting an alarm limit based on the output of a mathematical formula was “post-solution activity” and did not render the method patent eligible.))); see also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016) (a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis” was not patent eligible). The end result of the claim does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” personalizing language learning to an individual user. See MPEP § 2106.05(f). Steps 1b, 2, 4a, 5c, 6a and 7 (presenting, receiving and storing) reflect the type of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, the claim limitations amount to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). It is clear from the Specification, including the claim language, that the claim focuses on an abstract idea, and not on any improvement to technology and/or a technical field. Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 16 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the claim limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitations in general terms, without describing the particulars, the additional claim limitation may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above.
	Taking the claim elements separately, the functions performed by the data presenter, receiver, processor, database, electronic display, speaker, another/other hardware output device, keyboard, touch-board mechanism, mouse, speech recognition system, and another hardware user interface at each step of the process are expressed purely in terms of results, devoid of technical/technological implementation details. Steps 1b, 2, 4a, 5c, 6a and 7 are insignificant extra solution activities that the courts have recognized as well-understood, routine, conventional activity in particular fields. Steps 1b, 2, 4a, 5c, 6a and 7 recite generic computer processing expressed in terms of results desired by any and all possible means and so present no more than conceptual advice. All possible inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of generating and presenting, receiving, associating, storing, generating, issuing, storing, monitoring, storing and presenting is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Independent claims 1 and 18 are a language learning system adapted to personalize language learning to an individual use, the system comprising elements similar to those of claim 16 to perform steps similar to those of claim 16. A system (machine) is a statutory subject matter class. Accordingly, independent claims 1 and 18 are rejected similarly to  independent claim 16.
	Independent claim 17 is a computer program product tangibly embodied on a computer-readable medium and including executable code that, when executed, is configured to cause one or more processors of a computing device to perform steps similar to those of claim 16. A computer program product falls within the “manufacture” category. Accordingly, independent claim 17 is rejected similarly to  independent claim 16.
	In regard to the dependent claims:
	Dependent claims 2-15 include all the limitations of independent claim 1 from which they depend and, as such, recite the same abstract idea(s) noted above for claim 1. Dependent claims 2-15 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 2-16 integrates the judicial exception into a practical application. While the dependent claims may have a narrower scope than the representative claims, for reasons similar to those given above, they do not integrate the abstract idea into a practical application, nor amount to significantly more than the recited judicial exception(s). Therefore, dependent claims 2-15 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8-9 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerfoot (US 2010/0035225).  
Re claims 1 and 16-18:
	[Claim 16]  Kerfoot teaches or at least suggests a computer-implemented method of personalizing language learning to an individual user (¶s 59-61: The adaptive online teach teaching system and method of the present invention may be used in a variety of environments, including Teaching vocabulary, Retention of a foreign language), the method being implemented on a computer system that includes a data presenter, a receiver, a processor, and a database, wherein the data presenter includes at least an electronic display that displays the learning related data to the user in visual form, a speaker that outputs the learning related data to the user in audio form, or another hardware output device that presents the learning related data to the user, the electronic display, the speaker, or the other hardware output device being connected to the processor, wherein the receiver includes a keyboard, touch-board mechanism, mouse, speech recognition system, or another hardware user interface that is connected to the processor and receives input from the user as the response data (¶ 8:…delivery of a test item to the learner may include a question or an educational material, or the like regarding a concept. Learners may include students, on-line users, chat room participants, and the like. The test item may be delivered via electronic media; ¶ 14: learner's answer to the test item can be submitted in a range of formats including, short answers, multiple choice, matching, identification of an element in a picture or video or audio presentation, performance of a skill monitored by the electronic recording device ( e.g., typing, drawing blood, setting up electrocardiogram (ECG) leads, etc.)), the method comprising: generating and presenting, on the data presenter, learning related data to a user associated with a user ID; receiving, through the receiver, in response to said learning related data, response data from the user indicating a user's response to said learning related data (¶ 8: The system and method of the present invention includes delivering a test item, recording a learner's interaction with the test item, providing the learner with the correct answer to the test item, and customizing the future delivery of a test item. The delivery of a test item to the learner may include a question or an educational material, or the like regarding a concept. Learners may include students, on-line users, chat room participants, and the like. The test item may be delivered via electronic media); associating, using the processor, said learning related data to said response data and couple the response from the user to said learning related data; and storing said learning related and said associated response data in the database, the database including a storage space associated to the user ID to generate an individualized language knowledge database for the user (¶ 8: The system and method of the present invention electronically records the learner's interaction with the test item, for example, the learner's answers to questions or responses to the educational materials, or the like. The system and method of the present invention provides the learner with the correct answers to the test items and to the educational materials to foster learning about the pertinent concepts. Future delivery of a test item (e.g., questions and/or educational material) is customized for each learner with regard to its content, difficulty, and time interval of delivery based on information from the learner's prior interaction(s) (e.g., their response(s) to the question(s)); wherein the method further comprises, using the processor: issuing true (ti) or false (f) indicators indicating whether the response data matches the learning related data presented to the user, the true (t) or false (f) indicators subsequently being associated to said learning related data and stored at said storage space (¶ 47: a feedback module 1525 evaluates the answer, and the answer is graded as correct or incorrect); and monitoring said true (ti) indicators in said storage space and based thereon repetitively presenting learning related data having associated true (t) indicator to the user with user-specific ascending memory spaced interval which is registered and associated to the learning related data until a pre-defined time interval limit has been reached, and based thereon select at least one task to be presented to the user by said data presenter the at least one task representing a category of exercises related to a particular language ability learnable through performance of the exercises (¶ 14: test item may require the learner to demonstrate a skill ( e.g. typing accurately, typing for speed, performing tasks using a computer program, tapping out Morse code on a keyboard, identifying lead positions for an ECG set-up, etc.); ¶ 56: The calculation module 1535 calculates whether the learner answered the question correctly and calculates a new level of difficulty, a new delivery interval, and a new content area for subsequent test items based upon the learner's electronically recorded answers; ¶ 57: By monitoring the learner's interaction with the test items, the delivery of future material is customized. For example, if the learner correctly identified the heart murmur, he is presented with a more difficult heart-murmur 4 days later. If he did not identify the heart murmur correctly, he is presented with a similar or an easier-to-recognize heart murmur 2 days later. The system is adaptive in that the material sent to the learner is individualized with regard to content, difficulty, and time interval of delivery to match their current knowledge level and thus to optimize their learning and retention of the material – it is worth noting that, although the above example relates to a course of study other than language, it would have been obvious to adapt the same strategy to language learning; ¶ 71: The iterative process illustrated in FIG. 7 may be modified using additional adaptive spacing and difficulty, and milestones (for example, the number of test items answered correctly before progressing to the next step or the number of test items answered incorrectly before repeating a step) may be modified based upon the learning environment, the type and composition of the test items, the time allotted to complete the entire process (pre-defined time interval limit); wherein a plurality of task specific exercises included within said at least one task, each of which includes at least one learning related data where said pre-defined interval has been reached, are presented to the user with task time ascending intervals between each task specific exercise in case user's reply to previous task specific exercises is correct or satisfactory (¶ 9: the invention comprises testing a learner's understanding of a concept or concepts by electronically delivering to the learner one or more test items (e.g., questions and/or educational material) related to the concept or concepts. The electronic deliveries are spaced over intervals of time. The system of the present invention electronically records the learner's answers to the test items, and calculates a new level of difficulty, a new delivery interval, and a new content area for subsequent test items using the learner's answers previously recorded. The system then retests the learner about the concept using subsequent test items based on the calculation of the new level of difficulty, the new delivery interval, and the new content; ¶ 10: the duration of the delivery interval and/or level of difficulty of the subsequent test items are increased for test items that have been answered correctly (tl) and are decreased for test items that had been answered incorrectly (fl)).
	[Claims 1 and 18]  The claim recites a language learning system adapted to personalize language learning to an individual use, the system comprising elements similar to those of claim 16 to perform steps similar to those of claim 16. A system (machine) is a statutory subject matter class. Accordingly, independent claims 1 and 18 are rejected similarly to  independent claim 16.
	[Claim 17]  The claim recites a computer program product tangibly embodied on a computer-readable medium and including executable code that, when executed, is configured to cause one or more processors of a computing device to perform steps similar to those of claim 16. A computer program product falls within the “manufacture” category. Accordingly, independent claim 17 is rejected similarly to  independent claim 16.
Re claim 8:
	[Claim 8]  Kerfoot teaches or at least suggests the language learning system according to claim 1, wherein said exercises within said tasks are formed by a multiple of learning related data including at least one learning related data where said pre-defined time interval limit has been reached, the processor further being adapted to: select an exercise in accordance to a set of rules including selecting at least one of the remaining learning related data in said task in accordance to said associated user-specific time intervals and optimize and individualize the exercises to the user, receive, in response to exercise presented to the user, response data from the user via said receiver indicating the user's response to said exercise; issue true-task (t) or false-task (f) indicators indicating whether the response data to said exercise is correct or not, the true-task (t) or false-task (f) indicators subsequently being associated to said task or exercise and stored at said storage space; and select at least one subsequent exercise based on said true-task (t) or false-task (f) indicators (Kerfoot: ¶ 9: the invention comprises testing a learner's understanding of a concept or concepts by electronically delivering to the learner one or more test items (e.g., questions and/or educational material) related to the concept or concepts. The electronic deliveries are spaced over intervals of time. The system of the present invention electronically records the learner's answers to the test items, and calculates a new level of difficulty, a new delivery interval, and a new content area for subsequent test items using the learner's answers previously recorded. The system then retests the learner about the concept using subsequent test items based on the calculation of the new level of difficulty, the new delivery interval, and the new content; ¶ 10: the duration of the delivery interval and/or level of difficulty of the subsequent test items are increased for test items that have been answered correctly (tl) and are decreased for test items that had been answered incorrectly (fl) – it is worth noting that test with a plurality of test items is correlated to task with a plurality of exercises).
Re claim 9:
	[Claim 9]  Kerfoot teaches or at least suggests the language learning system according to claim 1, wherein the exercises within said at least one task are adapted to the user with variable time intervals based on said true (t) or false (f) indicators (Kerfoot: ¶ 9: the invention comprises testing a learner's understanding of a concept or concepts by electronically delivering to the learner one or more test items (e.g., questions and/or educational material) related to the concept or concepts. The electronic deliveries are spaced over intervals of time. The system of the present invention electronically records the learner's answers to the test items, and calculates a new level of difficulty, a new delivery interval, and a new content area for subsequent test items using the learner's answers previously recorded. The system then retests the learner about the concept using subsequent test items based on the calculation of the new level of difficulty, the new delivery interval, and the new content).
Re claim 15:
	[Claim 15]  Kerfoot teaches or at least suggests the language learning system according to claim 1, wherein the processor is further adapted to monitor said false (f) indicators in said storage space and based thereon repetitively present learning related data having associated false (f) indicators to the user with user-specific time intervals until true (ti) indicators are issued for the user's response, the true (ti) indicators subsequently being associated to said learning related data and said associated response data in said storage space, said step of presenting learning related data having associated true (t) indicator to the user with user-specific ascending memory time interval being repeated until a pre-defined time interval limit has been reached (Kerfoot: ¶ 9: the invention comprises testing a learner's understanding of a concept or concepts by electronically delivering to the learner one or more test items (e.g., questions and/or educational material) related to the concept or concepts. The electronic deliveries are spaced over intervals of time. The system of the present invention electronically records the learner's answers to the test items, and calculates a new level of difficulty, a new delivery interval, and a new content area for subsequent test items using the learner's answers previously recorded. The system then retests the learner about the concept using subsequent test items based on the calculation of the new level of difficulty, the new delivery interval, and the new content; ¶ 47: a feedback module 1525 evaluates the answer, and the answer is graded as correct or incorrect. In step 20, the learner is notified if the test item was answered correctly. Optionally, the learner is sent, for example, the explanation to the correct and incorrect answers as illustrated in detail in FIG. 4. Additionally, further supplementary educational materials, hyperlinks to other education materials, and additional feedback regarding the learner's performance on the spaced education program may also be sent to the learner along with the explanations, or in additional emails and electronic deliveries to optimize learning; ¶ 49: The spacing-based factor may indicate that the calculated new delivery interval for delivery of subsequent test items is increased for test items that have been answered correctly. Similarly, spacing-based factor may indicate that the calculated new delivery interval for delivery of subsequent test items is decreased for test items that have been answered incorrectly. In the same way, calculation module 1535 may determine a spacing-based factor of the new delivery interval where the next two test items are delivered more quickly, that is with a decreased delivery interval, and after the next two test items, the delivery interval is to be increased. Likewise, the spacing-based factor may also indicate that the repetition pattern of delivered test items be altered. For example, the number and time between delivered test items regarding a particular content area may be increased or decreased depending upon the answers provided by the learner. Temporal spacing device 1507 of the test item delivery module 1505 provides the proper time interval with which to deliver subsequent test items).
Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerfoot, as applied to claim 1, and further in view of Andreev et al. (US 2007/0269775) (Andreev).
Re claims 2-4:
	[Claims 2-4]  Kerfoot appears to be silent on presenting the learning related data in a first language and in a second language simultaneously as claimed. However, Andreev teaches or at least suggests wherein said learning related data includes learning related data in a native language of the user, wherein said data presenter is configured to generate and present said learning related data to the user in a first language and in a second language simultaneously ([Claim 3]), wherein subsequent to presenting said user with said learning related data in the first language and in the second language the user is presented with said learning related data in the first language and at least one suggestion entryDocket No.: 20622.1.1 31/39 of a learning related data in said second language, said input from the user via said receiver being whether said suggestion entry corresponds to said learning related in the second language ([Claim 4]) (¶ 118: A preferred method for memorizing a target word is based on flash cards; ¶ 120: One example of a flash card that can be presented to the French-speaking student trying to assimilate, e.g., to memorize, the target word "because" is shown in FIG. 9. As shown in FIG. 9, flash card 68 shows several translation options, including the correct French translation "parce que"). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have incorporated the language teaching flashcards of Andreev within the teachings of Kerfoot so as to promote and/or facilitate memorization of unknown words, enhancing the user's active vocabulary.
Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerfoot, as applied to claim 1, and further in view of Gal et al. (US 2011/0065082) (Gal).
Re claims 5-6:
	[Claims 5-6]  Kerfoot appears to be silent on wherein said at least one task is run parallel and independent from said process of presenting learning related data by said data presenter as claimed. However, Gal which relates to educational content generation (abstract). Gal teaches wherein said at least one task is run parallel and independent from said data presenter presenting learning related data by said data presenter, said at least one task being run independent from each other such that while presenting said user with said task specific exercises learning related data are presented to the user simultaneously (¶ 60: a plurality of student stations to allow substantially parallel performance of a digital learning activity; a teacher station to receive a first captured snapshot of the digital learning activity from a first student station of the student stations, and to receive a second, different, captured snapshot of the digital learning activity from a second student station of the student stations; ¶ 75: the system is to allocate a first learning activity to a first group of the groups, and to allocate a second learning activity to a second group of the groups; and the first and second learning activities to be performed substantially in parallel by the first and second groups), wherein said processor is further adapted to start a new task parallel to said data presenter presenting learning related data and parallel to the task already being run, a decision of starting said new task being based on monitoring said user-specific ascending memory time interval and utilize said memory spaced as an indicator of a level of memorization of the learning related data by the user  (¶ 177: the guided knowledge acquisition module is to present to the student a selectable option to receive a hint for at least one question of said second set of questions, based on a value of a parameter indicating whether or not to present hints to said student in said second set of questions; ¶ 225: different students in the same class may be assigned or allocated different learning objects or learning activities (e.g., substantially in parallel or in an overlapping time period), to accommodate the specific needs of various students. Additionally or alternatively, within the flow of a learning object, personalized feedback or support may be provided to the student, taking into account the specific needs or skills of the student, his prior performance and answers, his specific strengths and weaknesses, his progress and decisions, or the like; ¶ 226: system 100 may provide a first type or level of support (e.g., having more details) to a first type of students (e.g., students identified to have a difficulty in a certain topic), and may provide a second, different, type or level of support (e.g., having less details) to a second type of students (e.g., students identified to be proficient in a certain topic); ¶ 229: an audio narration or an audio/video tutorial may accompany a learning object when used by a first student who has difficulty in the relevant subject matter, whereas such narration or tutorial may be skipped or omitted when the learning object is used by a second student who is proficient in that subject matter; ¶ 231: an audio narration or an audio/video tutorial may accompany a learning object when used by a first student who has difficulty in the relevant subject matter, whereas such narration or tutorial may be skipped or omitted when the learning object is used by a second student who is proficient in that subject matter). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have incorporated the differential teaching/learning feature of Gal within the teachings of Kerfoot so as to provide differential assistance and differential fulfillment of special needs of students.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerfoot, as applied to claim 1, in view of Van Schaack et al. (US 6,652,283) (Van Schaack) and Kellman (US 2006/0078856).  
Re claim 7:
	[Claim 7]  Kerfoot appears to be silent on but Van Schaack, which relates to a system, apparatus and method for learning teaches or at least suggests wherein for each individual user, said processor is further adapted to utilize said learning related data presented to the user to determine forgetting-curve coefficients for each task, the forgetting-curve coefficients being indicative of how easily each individual user remembers new learning related data specific to each task (col 10, lines 18-20: FIG. 4 is a graph of memory strength versus time showing an expanded rehearsal series used to maintain a desired level of retention in the system shown in FIG. 1; col 42, line 61 – col 43, line 3: A curve which accurately models the forgetting rate of a particular item for a particular learner early in the Review schedule may become inaccurate at some later date due to such effects as proactive or retroactive interference and other factors. In order to accurately model the rate of forgetting, the system "hops" the item to be reviewed from one curve to another to more accurately model the forgetting rate. FIG. 24 shows the hopping rules that determine when an item should hop from one forgetting curve to another forgetting curve shown in FIG. 25; claim 109: learned information presented during step (b) is based on a selected one of a plurality of forgetting curves which model the forgetting rate for each item of learned information and for the user; claim 110: the selected one of the plurality of forgetting curves is modified during the step (b) to model the forgetting rate of the user; claim 111: determining a forgetting curve that models the rate of forgetting of the learned information over time based on a quality response provided by the user). A curve which accurately models the forgetting rate of a particular item for a particular learner early in the Review schedule may become inaccurate at some later date due to such effects as proactive or retroactive interference and other factors. In order to accurately model the rate of forgetting, the system "hops" the item to be reviewed from one curve to another to more accurately model the forgetting rate). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have incorporated the forgetting curve feature of Van Schaack within the teachings of Kerfoot so as to interactively and adaptively maximize the effectiveness and efficiency of learning, retain and retrieve knowledge and skills including flexibly scheduling learning, retain and retrieve knowledge and skills based on various factors and input information.
	Additionally, or alternatively, tough the Examiner finds the feature of forgetting curve for each task to be present in the teachings of Kerfoot in view of Van Schaack, in the event this interpretation is viewed as not being reasonable, Kellman which relates to system and method for adaptive learning (abstract) teaches this feature is old and well-known (¶ 13: an optimal sequencing algorithm ("OSA") assigns a "reappearance priority" or priority score to each question; ¶ 15: the OSA provides for short reappearance intervals for missed or slowly answered questions. The algorithm may continuously update the priority score for each question set as the student works through the questions; ¶ 16: the OSA provides for stretched retention intervals as learning improves. The algorithm automatically increases the reappearance interval as learning of particular items or types improves…the OSA gradually and automatically lengthens the retention interval based on accuracy and speed data that indicate the strength of current learning. The particular values for these increases as learning improves are parameter adjustable for different material and even different learners; ¶ 42: the OSA contains particular variables and constants which are identified with certain learning-relevant parameters. The variables and constants may be adjusted to tailor the OSA; ¶ 59: W Incorrect answer priority increment. Higher values on this user adjustable parameter-lead to higher priority for quick reappearance of incorrectly-answered problems). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have incorporated the reappearance interval parameter adjustable feature of Kellman within the teachings of Kerfoot and Van Schaack so as to yield the predictable result of an adaptive spaced training method and system with a larger set of adaptability features that would optimize learning speed and the retention of concepts learned.
Claims 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerfoot, as applied to claim 1, and further in view of Blank (US 2007/0048696).
Re claims 10-14:
	[Claims 10-14]  Kerfoot appears to be silent on a pronunciation task, a speech recognition system, a reading task, a writing task, a conversation task as claimed. However, Blank teaches or at least suggests the language learning system according to claim 1, wherein said at least one task includes a pronunciation task, a listening task ([Claim 11]), a reading task ([Claim 12]), a writing task ([Claim 13]), a conversation task ([Claim 14]),  and where said task specific exercises include playing at least one learning related data where said pre-determined interval has been reached to the user and where the user repeats the pronunciation of said learning related data, said language learning system further comprising a speech recognition system for processing the pronunciation from the user and determine if the pronunciation is correct or not, where in case the pronunciation is correct a true-task (t) indicator is associated with the word (¶ 2: methods and systems for teaching reading and writing skill; ¶ 59: To successfully complete the individual exercise 210, the student must identify, in the correct left to right order, to the same two symbols 213 in the bottom row 212 that appear in the top row 212; ¶ 63: To successfully complete the individual exercise 230, the student must identify, in the correct left to right order, to the same symbols 233 in the bottom row 232 that appear in the top row 231; ¶ 65: if the student's selection was correct, then the computer system outputs an indicator informing the student of the correct selection, such as a visual indicator on a computer screen or an audible indicator from a speaker. If the student's selection was incorrect, then the computer system outputs an indicator informing the student of the incorrect selection; ¶ 76: the exercises are configured to collectively develop the language skills of phonology, semantics, syntax, and text in the context to teaching the student to read and write; ¶ 80: In computer-based implementations, re-read words can be processed by speech recognition systems or by a human instructor, and writing interfaces can employ pattern recognition logic to interpret characters written on a touch pad, or using a mouse; ¶ 81: The target word kid 1214 here corresponds to the first of several content words 1204 listed in the instruction sheet 1201 shown in FIG. 12A. To track and reinforce the progress through the various phases of the reading/writing program. If the student, for example, can correctly write kid when asked to do so, the student can skip the target word kid (and its entire corresponding exercise sheet 1212) and move on to the next target word. Otherwise, the student may be asked to complete the exercises included here for the target word kid; ¶ 88: Any errors in identifying a word, writing to complete the word, or reciting the word may be immediately corrected with the help of a supervisor (or a computer system in some embodiments); ¶ 129: To determine the correct word to write in the blank). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have incorporated the reading and writing feature of Blank within the teachings of Kerfoot so as to facilitate development of students’ reading and writing skills in order to provide an enhanced adaptive spaced teaching method and system for improving a learner's ability to learn and retain information.
Response to Arguments
Double Patenting
	The previous double patenting rejections are withdrawn in view of the terminal
disclaimer filed on 04/26/2022.
Claim Rejections Under 35 U.S.C. § 112(b)
	Applicant’s amendment resolves the previous issues under 35 U.S.C. § 112 (b). 
Claim Rejections Under 35 U.S.C. § 101
	Applicant’s arguments essentially rely on the Patent Trial and Appeal Board (PTAB) Decision on Appeal dated August 26, 2020, in US Application No. 14/116,700, p. 9, 11. 4-8). The Examiner respectfully submits these arguments are misplaced. The PTAB decision appears to strongly rely on the facts that “the system uses the "task specific exercises ... presented to the user with task time ascending intervals between each task specific exercise in case a user's reply to previous task specific exercises is correct or satisfactory" and wherein the intervals are based on forgetting curves specific to each individual task and individualized to the user based on prior performance and the "specific forgetting curves indicate how entries travel deeper into memory as a function of time."”. The PTAB additionally established that “the Specification indicates that such improvements may relate to language learning for users by better adapting a language learning system to an individual users. See Spec. ¶¶ 2, 4, 5. Further, the claim appears to require specific steps by which software may be used to provide such improvements, as represented by the limitations discussed…”. However, the scope of the instant claims were broadened as compared to the claims of US Application No. 14/116,700. In particular, the following limitations were removed:  
“wherein said task time ascending intervals between each task specific exercise are spaced individually based on determined task specific forgetting curves, each of the task specific forgetting curves being characteristic for each individual task, and each particular task specific forgetting curve being individualized to the user based at least in part on the user's prior performance of the task specific exercises categorized within the
particular task, and 
	wherein each of the task specific forgetting curves indicate how entries travel deeper into memory as a function of time”.
	It is the Examiner’s position that the above-noted limitations, not present in the instant claims, were essential to the PTAB decision as the PTAB determined that “claim 18 does more than simply instruct a practitioner to implement forgetting curves on a generic computer”. See Decision on Appeal dated August 26, 2020, in US Application No. 14/116,700, p. 11. In particular, at least the “task specific forgetting curves…characteristic for each individual task, and each particular task specific forgetting curve being individualized to the user based at least in part on the user's prior performance of the task specific exercises categorized within the particular task” appear to be essential in providing the “improvements…to language learning for users by better adapting a language learning system to an individual users” noted in the Specification of US Application No. 14/116,700. Since the “forgetting curves” and associated limitations are not present in the instant claims, Applicant’s PTAB arguments are not persuasive. 
	In regard to Applicant’s prior art remarks, neither a finding of novelty nor a non-obviousness determination automatically leads to the conclusion that the claimed subject matter is patent eligible. Although the second step in the Mayo/Alice
framework is termed a search for an “inventive concept,” the analysis is not an evaluation of novelty or non-obviousness, but rather, a search for “an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Alice Corp., 573 U.S. at 217–18 (citation omitted). “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v.
Myriad Genetics, Inc., 569 U.S. 576, 591 (2013). A novel and non-obvious claim directed to a purely abstract idea is, nonetheless, patent ineligible. See Mayo, 566 U.S. at 90; see also Diamond v. Diehr, 450 U.S. 175, 188–89 (1981) (“The ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”).
	In view of the foregoing, the Examiner concludes that each of Applicant’s claims
1-18, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application, and does not include an inventive concept. The claims remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections Under 35 U.S.C. § 103(a)
	Applicant provided numerous references asserting the prior art differs from the claimed invention. Applicant has essentially cited portions of Kerfoot in support of these arguments. Applicant has also interpreted the prior art in ways that support Applicant’s remarks. The Examiner is unsure how the following Applicant’s assertions: “the Office Action considers that the claimed "pre-defined time interval limit" is analogous with Kerfoot's description of "time allotted to complete the entire process," as described in paragraph [0071] of Kerfoot”, that “from the wording of claim 1, when read in entirety that "predefined time interval limit" is related to the recited "user-specific ascending memory spaced interval" and thus not a time of "the entire process" described by Kerfoot” and that “the present application, and particularly, claim 1, relies on the length of the "intervals", Kerfoot relies on the time of the "entire process" (i.e., presumably rather the sum of the intervals)” came about in view of at least figures 6-7 and associated text and ¶ 5 of Kerfoot which establish “"spacing effect" refers to the finding that educational encounters which are spaced and repeated over time (i.e., "spaced distribution")”. Applicant is respectfully reminded that Applicant “must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” Cf. In re Courtright, 377 F.2d 647 (CCPA 1967) and In re Nehrenberg, 280 F.2d 161, 164 (CCPA 1960). At least the following portions of Kerfoot read on Applicant’s argued limitations “…until a pre-defined time interval limit has been reached, and based thereon select at least one task to be presented to the user by said data presenter, the at least one task representing a category of exercises related to a particular language ability learnable through performance of the exercises”: figures 6-7 and associated text; ¶ 5: "spacing effect" refers to the finding that educational encounters which are spaced and repeated over time (i.e., "spaced distribution") result in more efficient learning and improved learning retention, compared to massed distribution of the educational encounters; ¶ 8: learner's ability to learn and retain one or more items of information, including concepts, principles, facts, methods, plans, and the like…delivering a test item, recording a learner's interaction with the test item, providing the learner with the correct answer to the test item, and customizing the future delivery of a test item…The delivery includes a structured repetition over spaced intervals of time, that is, "spaced education."…combining spaced education with adaptive learning, improves the learner's ability to learn, recall, and retain items of information…Future delivery of a test item (e.g., questions and/or educational material) is customized for each learner with regard to its content, difficulty, and time interval of delivery based on information from the learner's prior interaction(s) (e.g., their response(s) to the question(s); ¶ 12: retesting is performed using subsequent test items, and the retesting continues until the learner's ability to retain the concept reaches a pre-defined level of proficiency; ¶ 14: test item may require the learner to demonstrate a skill…; concepts and conceptual items may be independent (e.g., facts) or may be components of a target curriculum; ¶ 49: the calculation module 1535 of the system, in step 22, uses the answer provided to calculate a new level of difficulty, a new content area, a new repetition pattern, and a new schedule for delivery of subsequent test items (including the spacing of delivery for subsequent test items)…; ¶ 61: “Retention of a foreign language as an adult. A similar model and process as described above with regard to vocabulary words is used to help an adult retain a foreign language. Given the audio functionality of the web, pronunciation may also be taught”; ¶ 63: “test items are delivered more frequently using shorter spacing-intervals between delivery of the test items) to redress these memory losses and the performance degradation”.
	Applicant’s additional arguments rely on the arguments addressed above and are, as such moot. In view of the foregoing, the current rejections of claims 1-18 under 35 U.S.C. § 103(a) are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715